     Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 1 of 11 PageID #: 150

GREENBERG TRIAL LAWYERS
ATTORNEYS AT LAW                                              53 WEST JACKSON BOULEVARD, SUITE 1260
                                                                            CHICAGO, ILLINOIS 60604
                                                                                          (312) 879-9500
                                                                                     Fax: (312) 650-8244
                                                                               Steve@GreenbergCD.com




     September 30, 2019


     Honorable Ann M. Donnelly
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                   Re:    United States v. Robert Kelly, 19-286 (S-1) (AMD)

     Dear Judge Donnelly:

            My firm, along with others, represents Robert Kelly in this matter. Pursuant
     to Magistrate Judge Steven L. Tiscione’s August 2, 2019 Order, Mr. Kelly was denied
     pre-trial release as a risk of flight and because he believed there was a possibility of
     obstruction. (See August 2, 2019 Transcript, attached hereto as Exhibit A, at pp. 15-
     16). Mr. Kelly similarly remains incarcerated pursuant to a July 16, 2019 Order of
     detention entered by Judge Harry D. Leinenweber in the Northern District of Illinois.
     A request to reconsider that Order is pending. (A copy of the Motion to Reconsider is
     attached hereto as Exhibit B).

            We are respectfully asking this Court to review, de novo, Magistrate Tiscione’s
     decision. The Government failed to prove by a preponderance of the evidence that Mr.
     Kelly poses a serious risk of flight or that he is a danger to commit obstruction. The
     Magistrate erred in concluding otherwise, based upon the applicable facts and the
     governing legal standard.1 Mr. Kelly is presumed innocent, his case is defensible, and

     1There are serious questions as to whether the present Indictment will even stand. As to the
     racketeering allegations, many of them arguably do not even fall within the definitions found
     at 18 U.S.C. 1961. The Indictment essentially alleges that Mr. Kelly’s music career was a
     racketeering enterprise, designed to obtain sexual partners. This ignores the fact that he
     actually made successful music and won several Grammy awards. It suggests that things
     such as the issuance of backstage passes and engaging in meet-and-greets with fans
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 2 of 11 PageID #: 151
-2-

he does not have any criminal record. The Government’s argument that, given the
“Defendant’s lengthy and wide-ranging history of obstruction, there are no conditions
that can overcome this presumption and mitigate the risk of danger, flight and
obstruction,” is predicated upon a presumption of guilt, and requires the absolute
acceptance of every factual inference, without any consideration of the time period,
prior testimony, lack of corroboration, or the adversary process.

      The Government’s argument for detention was also rooted in its claim Mr.
Kelly has a “lengthy and wide-ranging history of criminal conduct.” (See Ex. A, at p.
5). This is unquestionably false and misleading, given the fact that Mr. Kelly has
never been convicted of any crime. The Magistrate completely failed to consider this
circumstance when Mr. Kelly was denied bail.2 Equally important, he gave no
meaningful discussion to “reasonable conditions.”

      In purporting to set forth the applicable law in its July 12, 2019 letter to the
Court, the Government incorrectly conflated the various factors to be evaluated
under the Act. In reality, the Act mandates a simple two-step inquiry, and a
defendant may be detained pending trial only if both prongs are satisfied. See 18
U.S.C. §§ 3142(e), 3142(f).

       First, the Government must demonstrate the defendant has been charged
with one of the crimes enumerated in Section 3142(f)(l), or that he presents a
serious risk of flight or of obstruction. See 18 U.S.C. § 3142(f); see also United States
v. Friedman, 837 F.2d 48 (2d Cir. 1988). Thus, no matter how dangerous an
individual may be, he cannot be detained unless one of these initial conditions is

constitute criminal activities. The Indictment further claims that role-playing is illegal on its
face.

In the other counts, the Indictment alleges a violation of the Mann Act, based upon
consensual sexual activities, because a willing partner claims to have caught a sexually
transmitted disease. It is a perversion of the purpose of the Act, and surely extends the
“…or in any sexual activity for which any person can be charged with a criminal offense”
(see 18 U.S.C.A. § 2421) language far beyond its intended use. See also Gebardi v. United
States, 287 U.S. 112, 118 (1932) (“Transportation of a woman or girl whether with or
without her consent, or causing or aiding it, or furthering it in any of the specified ways, are
the acts punished, when done with a purpose which is immoral within the meaning of the
law.”).

2 The Government advised the Magistrate that there was little, if any, overlap between Mr.
Kelly’s cases. To-date, the Government has not identified each of the individuals within its
Indictment. However, considering the time period and the allegations, it appears that there
is in fact a significant overlap between the two Federal Indictments, and the related State
court Indictments. Of course, defense counsel cannot say this conclusively without knowing
the identities of the individuals behind each of the alleged offenses – information that the
Government thus far has been unwilling to share. If the Government does not identify
these individuals, then there is no risk of tampering with these unidentified individuals.
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 3 of 11 PageID #: 152
-3-

satisfied. See Friedman, supra, 837 F.2d at 49. Here, the Government contended
there was a presumption of both a serious risk of flight and a danger to the
community. That is wrong; Mr. Kelly does not present a serious risk of either flight
or obstruction.

       Second, even where the Government satisfies its burden as to the first prong,
detention may be ordered only if no condition or combination of conditions can
reasonably assure the defendant’s presence and the safety of the community. In this
case, any alleged potential risks that could conceivably exist can be sufficiently
addressed through detailed conditions of release.

       In support of this application, we clarify and, in some cases correct,
information that was presented or omitted, and then relied upon by Magistrate
Tiscione as the basis for his detention Order. We also present new facts and
additional legal arguments that we believe were not sufficiently addressed during
Mr. Kelly’s detention hearing.

       To summarize, the Magistrate explained that a basis for his decision was that
Mr. Kelly has access to financial resources and had engaged in frequent
international travel “giving him an opportunity to flee.” The Magistrate also opined
that, given the serious nature of the charges, he had “a significant incentive to flee.”

      The fact is that Mr. Kelly possesses almost no financial resources, and no
evidence was presented to the Court to the contrary. Indeed, there is nothing in the
record to support such an inference. Likewise, Mr. Kelly is not a frequent
international traveler. His passport is presently in the custody of authorities in
Cook County, Illinois in connection with Illinois State court proceedings. That
passport was issued approximately eight years ago and does not contain a single
stamp for travel. Mr. Kelly does not travel outside of the United States. Further,
whatever “incentive to flee” Mr. Kelly had existed during his previous trials and
current State court charges – these charges, each of which carried a six-year
mandatory minimum prison sentence, did not cause Mr. Kelly to flee; in fact, he
showed up at each and every court date over a period of years.

       Equally important, it is a “serious risk of flight,” not an “incentive to flee”
that is required to be considered. See Friedman, supra at 49 (rejecting a similar
argument: “[T]he government contends that Friedman presents a serious risk of
flight because of the nature of the charges against him, the strength of the
government’s case, the long sentence of incarceration he may receive, his age and
the obloquy that he faces in his community”).

      The Magistrate also expressed concern about potential future obstruction,
predicated upon the Government’s allegations of past obstruction. If the
Government was referring to the NDIL Indictment, the most recent alleged
obstruction occurred nearly five years ago, and is plainly mischaracterized within
the charge - it was a civil settlement with a former manager following a lawsuit.
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 4 of 11 PageID #: 153
-4-

Beyond that, those allegations are just that, allegations, and allegations not
charged in the present Indictment. To give them credibility and to detain Mr. Kelly
based upon them, is to incarcerate him for a different charge, without a trial.

       More to the point, the law speaks to the future, i.e., “a serious risk that such
person will…”, not that they have been. See 18 U.S.C. 3142(2)(B). Regardless of the
past, any evidence or concern of future obstruction is unsupported. Notwithstanding
years of rumors that Mr. Kelly was being investigated, television shows dragging
him through the mud, and the filing of serious charges earlier this year in Illinois
State court, the Government cannot identify any instances where Mr. Kelly has
tried to influence, intimidate, or tamper with a single witness or potential witness.
To be sure, if there are any concerns about Mr. Kelly going forward, they can be
addressed by way of conditions of release that bar Mr. Kelly from having contact
with witnesses, either directly or through third parties.

       Since Mr. Kelly poses neither a serious risk of flight nor of obstruction, he
respectfully requests that the Court set bail and release him upon satisfying the
conditions imposed by your Honor. Mr. Kelly is prepared to consent to conditions of
release that would substantially mitigate any potential risk and “reasonably
assure” his continued presence before the Court and the safety of the community.
See 18 U.S.C. § 3142(e).

I.    Mr. Kelly Is Well Outside the Class of Individuals for Whom
      Pretrial Detention Is Warranted

       Courts should always “bear in mind that it is only a ‘limited group of
offenders’ who should be denied bail pending trial.” United States v. Shakur, 817
F.2d 189 (2d Cir.1987) (quoting S. Rep. No. 225, 98th Cong., 1st Sess. 6-7, reprinted
in 1984 U.S.C.C.A.N. 3182, 3189 (“Senate Report”). The Bail Reform Act
(hereinafter the “Act”) was expressly not intended to apply to all defendants
charged with serious crimes, but only to that “small but identifiable group of
particularly dangerous defendants as to whom neither the imposition of stringent
release conditions nor the prospect of revocation of release can reasonably assure
the safety of the community or of other persons.” Id. at Senate Report, at 3189
(emphasis added). The Supreme Court has cautioned that “[i]n our society liberty is
the norm, and detention prior to trial or without trial is the carefully limited
exception.” United States v. Salerno, 481 U.S. 739, at 755.

       Mr. Kelly’s continued detention is not justified on the facts. It marks a
substantial departure from the class of cases in which pretrial detention has been
deemed necessary. To gather a sense of the type of “particularly dangerous”
individuals whom Congress had in mind under the Act, one need look no further
than the line of Second Circuit cases on pretrial detention, and contrast those with
the facts here. These cases confirm that Mr. Kelly is clearly not the type of person
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 5 of 11 PageID #: 154
-5-

for whom pretrial detention was intended or is warranted.3 Mr. Kelly is in his 50’s,
does not have any criminal history, has never missed a court date, could not hide or
evade surveillance given his fame, now has no passport, has posted a substantial
bond in State court, has voluntarily turned himself in on all charges, and made no
attempt to flee in the face of imminent Federal charges, and is presumed innocent.
He clearly is not within the “limited group of offenders” who should be denied bail
pending trial.

II.    The Government Cannot Satisfy the First Requirement for Pretrial
       Detention Under the Bail Reform Act

        A.    Mr. Kelly Presents No Risk of Flight

       There is zero evidence from which this Court can infer that Mr. Kelly is a risk
of flight, let alone the required “serious” risk. To the contrary, Mr. Kelly’s history
directly undermines the Government’s unsupported assertions of flight risk. Perhaps
most significant is Mr. Kelly’s record of appearance. Mr. Kelly faced prior criminal

3 See, e.g., United States v. Ciccone, 312 F.3d 535 (2d Cir. 2002) (denying bail for alleged
organized crime boss charged with supervising multiple acts of extortion, loansharking,
money laundering and witness tampering); United States v. Ferranti, 66 F.3d 540 (2d Cir.
1995) (reversing district court’s order releasing defendant charged with arson resulting in
death and witness tampering; defendant also allegedly shot a criminal associate and
directed others to intimidate tenants at a building he owned and to terrorize and kill a
tenants’ rights activist who was later found murdered); United States v. Millan, 4 F.3d 1038
(2d Cir. 1993) (reversing district court’s order releasing defendant who had ordered
numerous shootings, beatings, and a contract murder, and had issued threats against the
families of witnesses who testified adversely to him at trial); United States v. Orena, 986
F.2d 628 (2d Cir. 1993) (overturning district court order releasing alleged acting boss and
captain of the Colombo crime family who were charged with murder, conspiracy to murder
and illegal possession of weapons; evidence showed that plans existed for further murders);
United States v. Rodriguez, 950 F.2d 85 (2d Cir. 1991) (vacating district court’s order
releasing defendant who was introduced to an undercover agent as a hitman, agreed to
perform a murder in exchange for one kilogram of cocaine, and allegedly shot someone in
the kneecap over a $60 debt); United States v. Shakur, 817 F.2d 189 (2d Cir. 1987)
(reversing district court order releasing defendant charged with 19 separate predicate acts
of racketeering, including three murders, two of which were murders of law enforcement
officers, three armed robberies of armored trucks, one bank robbery, seven attempted
armed robberies and two armed kidnappings); United States v. Colombo, 777 F.2d 96 (2d
Cir. 1985) (overturning district court order releasing defendant who operated his own
“crew” within the Colombo crime family and directed crew members to rob large-scale drug
dealers and distribute narcotics, to abduct a drug dealer, assault the manager of a car
dealership, to extort a restaurant owner, to attempt to murder a government informant,
and to rob passengers on a flight to Atlantic City); see also United States v. Gotti, 385 F.
Supp. 2d 280 (S.D.N.Y. 2005) (affirming order of detention for alleged leader of Gambino
crime family who was charged with three murder conspiracies and attempted murders, as
well as extortion and other crimes).
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 6 of 11 PageID #: 155
-6-

charges in Illinois State court in the early-2000s for which he was released pending
trial and never missed a single court appearance. He was acquitted by a jury on all
charges, after weeks of trial. Mr. Kelly appeared dozens of times in that matter. He
was never even late. Additionally, he was allowed to travel, always returning.

      Here, the fact that he was being investigated by the federal government was
well known. Certainly, he knew. In the face of that, Mr. Kelly went about his
normal activities. There was never any concern that Mr. Kelly was going to flee,
notwithstanding the swirl of rumors of investigation and looming indictment. When
the agents arrested him, he was walking his dog. He was fully cooperative, and
never attempted to flee.

       Equally, or perhaps even more importantly, when he was indicted for very
serious charges in Cook County, Illinois in the Spring of 2019, he voluntarily
surrendered the same day.4 When charges were added to that action, and he was
told that he had to appear in court for an arraignment on those additional charges,
he promptly and voluntarily did so. Notably, the Illinois prosecutors did not even
ask to increase or change any condition of his bond at that time. Last, instead of
using the last of his money to flee, Mr. Kelly posted a $100,000 bond in the case.

      Additionally, it was misreported to the Magistrate that Mr. Kelly travels
internationally. He does not. His last international travel was approximately eight
years ago. Plus, because his passport has been surrendered, he cannot.

       None of the typical indicia of flight risk exist in this case. Discussing the
types of factors that might support a finding of flight risk, the Second Circuit in
Friedman pointed to United States v. Coonan, 826 F.2d 1180, 1186 (2d Cir. 1987),
where the defendant had been a fugitive for close to four months on the very
charges for which he was incarcerated, and his fugitive status ended only by his
capture, and United States v. Jackson, 823 F.2d 4, 6-7 (2d Cir. 1987), where the
defendant had shown skill in avoiding surveillance, had lived from hotel to hotel,
had hidden assets, and had used a number of aliases.5 Neither of those cases bears
even a remote resemblance to the facts presented in this case.

      Finally, there are various levels of monitoring, or even home detention, that
would ameliorate any conceivable risk.


4 The Cook County, Illinois State court charges include what are referred to as class X
felonies. These charges require a minimum sentence of six years in the Illinois Department
of Corrections.

5See also Shakur, supra, 817 F.2d 189 (finding serious risk of flight where defendant, who
was charged with multiple murders and armed robberies, had eluded capture for four years,
despite being on the FBI’s “Ten Most Wanted” list, by moving from city to city and living
under a fictitious name).
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 7 of 11 PageID #: 156
-7-

       B. Mr. Kelly’s Personal History and Characteristics

       By way of further background, Mr. Kelly is a lifelong resident of Chicago.
Prior to his detention, he resided in a one-bedroom (plus modest den) condominium
with his two lady friends. The building in which he resided is the Trump
International Tower, a highly secure building with a 24-hour doorman, and vast
security.

       Mr. Kelly has a number of health issues which need to be addressed and for
which he is not presently receiving adequate medical care. This includes numbness
in his hand, anxiety, and an untreated hernia. His conditions of confinement, even
after he was moved out of the special housing unit, remain stifling. He is limited to
300 minutes on the telephone, per month. His visits are severely restricted;
presently, he is only allowed one unrelated person to visit. In other words, although
he lives and has lived with two lady friends, only one of them is allowed to be on his
visiting list, and after 90 days he is required to switch. No other friends or
professional colleagues are allowed to visit. That is not right.

       C. Mr. Kelly Presents No Genuine Risk of Obstruction

       Despite the Government’s burden of demonstrating that Mr. Kelly poses a
“serious” risk of danger to the community, the Government relied upon just one
alleged instance of obstruction in its July 12, 2019 letter that it submitted to this
Court. The Government relied exclusively on a letter that is related to a civil case. If
there is a letter, Mr. Kelly did not write it; he can only write phonetically (although
he does not deny someone may have asked him to sign something, he does deny he
ever intended to threaten anyone). Mr. Kelly has never knowingly expressed any
anger towards the individual in those materials. Moreover, Mr. Kelly has never
engaged in any threatening or violent conduct towards her.

       One of the Jane Doe’s named in the Indictment, number five, filed a civil suit
against Mr. Kelly last year. Her original attorney was convicted of fraud and it
appears at this point that Jane Doe is unrepresented. It is believed this is the
individual who the Government claims Mr. Kelly threatened. More to the point,
after he was served with the civil complaint, an individual he knows prepared a
series of documents, had him sign them, and then filed them on his behalf with the
court. To the extent the Government may have been referring to those documents, a
copy is attached as Exhibit C. They are plainly nonsensical.6

6 As to another Jane Doe, this appears to be one of Mr. Kelly's present lady friends. There is
no suggestion that he has done anything to obstruct justice with respect to her and the
Government has not otherwise expressed any concern. Beyond that, as previously
indicated, the defense has been given virtually no materials regarding the remaining
alleged victims, and their identities remain a secret, so there can be no concern of potential
obstruction, serious or not.
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 8 of 11 PageID #: 157
-8-


       In its presentation to the Magistrate, the Government referred to the
potential that Mr. Kelly had potential witnesses or alleged victims write letters
with false allegations that could be used against them. As with other allegations, no
discovery has been produced that supports that claim, and thus it is difficult to
respond to this alleged concern.7 Nor is there any evidence that, if such letters in
fact exist, Mr. Kelly has ever used them. In sum, the Government appears to claim
that Mr. Kelly had people generate evidence to dissuade persons from cooperating
with the Government, or to punish such persons if they cooperated with the
Government, but that such materials were never actually used to dissuade them or
punish them? Likewise, the Government claimed that Mr. Kelly threatened
physical harm. However, again, there is no evidence of this nor is there evidence
that anyone was ever physically harmed, or even any details providing the basis for
such alleged threats. Lastly, the Government claimed that Mr. Kelly created
numerous recordings of minors and kept them at his disposal so that he could
release them to deter the witnesses from cooperating with law enforcement.
Apparently, this argument is “so if you accuse me of doing something wrong, I will
release the video evidence to prove it in order to punish you.” This logic is
nonsensical and has no basis in the record.

       The Government also claimed that Mr. Kelly continued to commit crimes
while he was released on bail in his 2002 Illinois case, referencing allegations of
kidnapping and sexual assault. As support for those allegations, the Government
references “Jane Doe Number Two” in the Indictment, who appears to be an adult.
Notably, this individual never complained about her interactions with Mr. Kelly
until quite recently, two decades after the conduct allegedly occurred. Given the
secretive nature of the Government’s disclosures to-date, defense counsel cannot
further respond because they do not know the identity of this individual. But again,
Mr. Kelly is presumed innocent of the charges in the Indictment, and such conduct
cannot form the basis of his detention.

        In the interest of full disclosure, the Illinois Federal court Indictment alleges
that Mr. Kelly engaged in certain activities while he was previously out on bail in
the Illinois State court case in the 2000’s. An individual made a complaint against
Mr. Kelly known during the pendency of that case. That complaint was, at that
time, fully investigated by the Chicago police and Cook County prosecutors.
Ultimately, no charges were ever brought against Mr. Kelly in response to those
allegations. Those allegations, now being re-made some fifteen years later, do not
appear to have any new or additional basis.



7There have been searches of Mr. Kelly’s home and storage facility, and his phone and
computers have been seized. Surely, if the evidence existed it would be known. To the
extent the analysis of electronics is ongoing, it is not right to say “well we might find
something so keep him detained in case we do.”
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 9 of 11 PageID #: 158
-9-

       Significantly, Mr. Kelly’s co-defendants in the Illinois Federal case, who have
also similarly been charged with the very same alleged obstruction activities as Mr.
Kelly, have been released from custody. One is in Las Vegas.

      In any event, to the extent the Court believes that a significant risk of
obstruction exists, that risk can be adequately alleviated, as discussed below,
through conditions of release, such as a prohibition on contacting co-defendants and
potential witnesses, as well as tight restrictions on Mr. Kelly’s travel.8

II.    The Government Cannot Satisfy the Second Requirement for Pretrial
       Detention Under the Bail Reform Act

       Even in cases in which the Government can demonstrate a serious risk of
flight or danger to the community, the Act instructs courts to order pretrial release
“subject to the least restrictive further condition, or combination of conditions, that
[the court] determines will reasonably assure the appearance of the person as
required and the safety of any other person and the community.” See 18 U.S.C. §
3142(c)(l)(B). Pretrial detention is permitted only if the court finds that no
“condition or combination of conditions” of release would “reasonably assure” the
defendant’s appearance and the safety of the community. Id. at 18 U.S.C. § 3142(e).
This is plainly not such a case. Ample conditions exist that would assure
Defendants’ appearance and Court and would mitigate whatever risk exists to the
community.

        In evaluating whether conditions exist to reasonably assure a defendant’s
presence and the safety of the community, the Act requires the Court to consider: (i)
the nature and circumstances of the offense charged, including whether the offense
is a crime of violence, (ii) the weight of the evidence against the person, (iii) the
history and characteristics of the person, and (iv) the nature and seriousness of the
danger posed by the person's release. 18 U.S.C. § 3142(g). These factors weigh
heavily in favor of Mr. Kelly's release.




8 Compare United States v. Lafontaine, 210 F.3d 125 (2d Cir. 2000) (finding a serious risk of
obstruction where defendant lied to the court at her detention hearing, tampered with a
witness and blatantly violated an express condition of her release by contacting a
government witness she was prohibited from contacting); United States v. Gotti, 385 F.
Supp. 2d 280 (S.D.N.Y. 2005) (finding risk of obstruction where defendant ordered the
attempted murder of Curtis Sliwa merely because he criticized the defendant’s family);
United States v. Cantarella, 2002 WL 31946862 (E.D.N.Y. 2002) (denying pretrial release
for defendant who allegedly participated in the murder of a potential witness against his
father); Millan, supra, 4 F.3d 1038 (denying pretrial release where defendant repeatedly
threatened to harm any witnesses who might testify against him, and their families);
Ferranti, 66 F.3d 540 (denying pretrial release where defendant tampered with a witness in
the pending case and had a history of intimidating and terrorizing people).
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 10 of 11 PageID #: 159
- 10 -

       First, since the July 12, 2019 detention hearing, no evidence has been
disclosed to the defense showing that substantial evidence supports the Indictment.
Defendant can only guess that the Indictment is merely a holding charge for a
Pending Superseding Indictment charging an actual RICO conspiracy involving
more than one person, and thus that the current Indictment was issued for the sole
purpose of attempting to arrest Mr. Kelly prior to federal prosecutors in Chicago.

       Second, with respect to the history and characteristics of Mr. Kelly, he has
strong family ties in the community, has lived in the community for over 50 years,
and has a perfect, unblemished “record concerning appearance at court
proceedings.” See 18 U.S.C. § 3142(g)(3)(A). Moreover, at the time of the current
offense or arrest, he was not on probation. See 18 U.S.C.§ 3142(g)(3)(B).

       Third, as to the nature and seriousness of the “danger” purportedly posed by
his release, the Pretrial Services Department is perfectly capable of monitoring Mr.
Kelly and preventing him from contacting alleged victims. Moreover, the
Government likely has its witnesses tightly under wraps, being monitored closely
by FBI agents and by victim specialists. Should Mr. Kelly even attempt to contact
one of them, assuredly they would immediately tell the FBI or the coordinator,
causing this Court to revoke his pretrial release.

       Fourth, Pre-Trial Services in the NDIL recommended release, with
conditions. While Pre-Trial in the EDNY did not, there does not appear to be any
reason – they did not explain one and do not appear to have one.

       Finally, because of the fundamental importance of Mr. Kelly’s interest in
liberty (see Salerno, supra, 481 U.S. at 750), this Court also should consider the
anticipated length of his pretrial detention. See United States v. Kashoggi, 717 F.
Supp. 1048 (S.D.N.Y. 1989); United States v. El-Gabrowny, 35 F.3d 63 (2d Cir. 1994)
(noting that a substantial delay may require the Government to make a heightened
showing of dangerousness or risk of flight). This too weighs strongly in favor of Mr.
Kelly’s release pending trial. Mr. Kelly already has been detained for approximately
three months, and a trial, which will likely last more than one month, is unlikely to
begin any sooner than sometime in early to mid-2020. Thus, if the Court continues
to deny his pretrial release, Mr. Kelly undoubtedly will suffer a prolonged period of
detention before a determination ever is made about his innocence or guilt. Notably,
the Bail Reform Act is expressly not intended to affect the presumption of
innocence. 18 U.S.C. § 3142G).
Case 1:19-cr-00286-AMD Document 25 Filed 09/30/19 Page 11 of 11 PageID #: 160
- 11 -

III.     Conclusion

       Fully consistent with the intent of the Bail Reform Act, as well as
Constitutional limitations on the deprivation of an individual’s liberty, pretrial
detention is reserved only for those defendants who are particularly dangerous and
who pose a serious, cognizable risk of flight or danger to the community. Mr. Kelly
does not fall into this narrow category of people. Because conditions of release exist
in this case that would realistically eliminate any purported risk of flight or danger
to the community, the Court should release Mr. Kelly subject to whatever conditions
it deems appropriate.

         Thank you for your consideration of this application.




                                                Respectfully submitted,

                                                /s/ Steve Greenberg

                                                Steven A. Greenberg
